Order of Judge Lewis follows:
The plaintiff brings this action to recover the sum of $473.06 paid by him to W.M. Stevenson for the benefit of the defendant in accordance with the terms of a certain bond for title.
The defendant has filed a counterclaim in which he seeks recovery from the plaintiff of damages for the plaintiff's allegedly unlawful and wilful entry into and retention of possession of the property covered by the bond for title set forth in the complaint, the defendant alleging therein that the plaintiff at the time knew that he had no rights under the bond for title but that his acts were done to harass and embarrass the defendant.
The matter is before me on a demurrer of the plaintiff to the counterclaim on the ground that the alleged counterclaim shows that it did not arise out of the contract or transaction set forth in the complaint as the foundation of the plaintiff's claim, nor is it connected with the subject of the action in that the alleged counterclaim is based on an alleged tortious trespass wholly disconnected with the plaintiff's cause of action which is based upon implied contract.
The cause of action set forth in the complaint is for the recovery of money paid to the defendant. The counterclaim is for an alleged trespass on real estate. The plaintiff does not sue for a breach of the conditions of the bond for title, but his primary right is for the recovery of money paid to the defendant. The alleged tort occurred subsequently and is unconnected with the contract upon which plaintiff sues.
There is no direct connection between the counterclaim and the subject of the action set forth in the complaint. The remoteness of the claim set forth in the counterclaim is emphasized by the allegations of the counterclaim that all of *Page 170 
the damages sustained by the defendant resulted "under its contract and agreement with the said Elmore Johnson."
I am therefore of the opinion that the cause of action set forth in the counterclaim does not arise out of the contract or transaction set forth in the complaint, nor is it connected with the subject of the action.
It is therefore ordered that the demurrer to the counterclaim be, and the same is hereby, sustained.
January 25, 1949.
This appeal is from an Order of Honorable J. Woodrow Lewis, Circuit Judge, dated November 22, 1947, sustaining a demurrer to a counterclaim interposed by appellant in the Court of Common Pleas for Marlboro County. Such demurrer was interposed on the theory that it did not arise out of the contract or transaction set forth in the complaint and was not connected with the subject of the action. The exceptions are three in number, but in our view raise the single question as to whether or not the counterclaim was connected with or arose out of the subject of the action and the transaction set forth in the complaint.
In sustaining the demurrer, Judge Lewis' Order held that the cause of action set forth in the counterclaim did not arise out of the contract or transaction alleged in the complaint and was not connected with the subject of the action. It is our view that the said Order is a correct statement of the law applicable to the case and the exceptions are accordingly overruled and the case remanded for such further action as the parties may be advised.
Let the Order of Judge Lewis be reported herewith.
BAKER, C.J., and FISHBURNE, STUKES and OXNER, JJ. concur. *Page 171